HAHN, J.
This is an action in as-sumpsit brought by John Zappatelli against Fred J. Quinn for money claimed to be due for certain work done and materials furnished under a contract for the installing of a curbing on a public road on the Lincoln Plat job, so called, and also for the construction of a certain cement sidewalk.
Defendant has filed a plea in set-off including many items, some of which have been allowed by the plaintiff and others disallowed.
The points at issue between the parties are whether in the building of 3530j4 lineal feet of curbing on what is known as the Lincoln Plat job, the excavating necessary to the placing of the curbing was to be done by the plaintiff or the defendant, and a further item on what may be known as the Wrentham job, wherein plaintiff claims that the defendant owes him $222 for the erection of a temporary bridge over a certain culvert which plaintiff was building for defendant.
The weight of the evidence is that the excavating for the curbing was to be performed by the plaintiff Zappa-telli and that the temporary bridge should be paid for by the defendant.
The findings on these two items are decisive of the question at issue.
The defendant claims that under his plea in set-off he is entitled to $271.20. From this should be deducted the sum of $222 for erecting the bridge herein-before referred to, leaving a balance due to the defendant of the sum of $49.20.
Decision for defendant on plea in set-off for the sum of $49.20'.